The Vice-Chancellor observed :
If a husband will come into this court, complaining of his wife, either for a divorce or a separation, and the wife chooses to make a defence denying, under oath, the grounds of the bill, he must expect to furnish her with money to enable her to make her defence, and with suitable support during the litigation ; and it is no excuse for the husband that his condition and circumstances will not allow of his making such provision. He must either make it or abandon the suit.
Mr. Samuel H. Platt, for the petitioner, the wife.
Mr. Judah, for the complainant.